United States Court of Appeals
           for the Fifth Circuit                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                           October 30, 2020
                           No. 19-20506                      Lyle W. Cayce
                                                                  Clerk

Gilbert Sanchez,

                                                  Plaintiff—Appellant,

                               versus

Smart Fabricators of Texas, L.L.C.,

                                                  Defendant—Appellee.


            Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:19-CV-110


        ON PETITION FOR REHEARING EN BANC

(Opinion March 11, 2020, 5 Cir., 2020, 952 F.3d 620, withdrawn)
       (Opinion August 14, 2020, 5 Cir., 2020, 970 F.3d 550)

Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
Elrod, Southwick, Haynes, Graves, Higginson, Costa,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.

Per Curiam:
                                    19-20506


       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Cir. R. 41.3, the panel opinion in this case dated August 14, 2020, is
vacated.




                                       2